The judgment is affirmed on the opinion of Judge RICHARDS, specially presiding in the court below.
One matter inferentially passed upon by him requires some comment from us. It is argued by appellant that the Attorney General is not entitled to his commission. We cannot support this view, because of the language of Section 1408 of the Act of April 9, 1929, P. L. 343, as amended, 72 PS Sec. 1408, which states that, in tax and other claims, if the debtor admits that part of the claim is due and if the part admitted to be due be paid to the Department of Revenue within twenty-one days after the filing of the appeal or suit the attorney's commission shall not be collected upon the amount so paid. While it is true that a part of the claim in dispute has been paid, appellant has admitted no part of the Commonwealth's claim in excess of tax at the rate of four mills to be due. For this reason, the Attorney General's commission is payable. *Page 348